Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Predicated on the Examiner’s affirmation that the subject matter of original claim 7 was indeed allowable over the prior art of record, Applicant has filed an amendment inserting the subject matter of that claim into independent claims 1 and 8.  In the course of performing a modified search prior to allowance, the Examiner identified another reference that, in combination with the teachings of Hu, would seem to render unpatentable much of the claimed subject matter.  It is sincerely regretted that Applicant was not afforded the opportunity to consider this foundation for rejection in the previous stage of prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., CN 111019357 in view of Hu et al., WO 2020/093258.
	Huang teaches the preparation of a thermally-conductive, hydrosilylation-curable organopolysiloxane composition having application for the dissipation of heat from microelectronic devices, particular those having utility in the manufacture of 5G networks that draw considerably more power.  See [0004].  The composition is comprised of vinyl-functionalized polysiloxane bearing terminal and/or pendant vinyl substituents [0016-0032], an organohydrogensiloxane [0033-0036], platinum catalyst [0046], and thermally-conductive fillers comprising one or more of alumina, graphene, aluminum nitride, and magnesium oxide [0039] in quantities of 1300-1500 parts relative to the total (page 2 of the original disclosure and [0014] of the translated document).
	In a first exemplification of the prior art invention, 1400 parts of a thermally-conductive filler are blended with 137 total parts of base polymer and crosslinker [0083-0089].  While it is appreciated that the filler employed in that Example, [0080] and the accompanying description in the original, is not a mixture of alumina, aluminum nitride, and magnesium oxide, the broader disclosure is encompassing of a blend of these as an alternative (there not being so many combinations among them as to require improper hindsight).  That is, a similarly-constituted composition, but where differently sized (for close packing purposes) populations of alumina particles are replaced with an admixture of alumina, aluminum nitride, and magnesium oxide would be identified with some facility based on the limited number of thermally-conductive particle species mentioned.  
	Concerning the volume concentration of the filler, the reference instead defines an amount(s) of the filler(s) in terms of weight contributions.  The weight contribution of a thermally-conductive composition that contains the same quantity of a mixture of alumina, aluminum nitride, and magnesium oxide would be:
1400/1537 = 0.91 x 100 = 91%
Alumina has the highest density of the three thermally conductive fillers at 3.95 g/cm3, and therefore, would make the smallest volume contribution for a given quantity.  Even if we were to assume that alumina made up the vast majority of the conductive filler content, it would still be furnish an amount that occupied at least 65% by volume.  Indeed, consider a case where the composition was comprised entirely of alumina filler (91 wt.% alumina).  The known density of polydimethylsiloxane, 0.97 g/cm3, is a good approximation of the densities of the base silicone polymer and crosslinker.  At 91% alumina incorporation, the volume contribution of the filler would be 71% thus it is clear that the substitution of some aluminum nitride and magnesium oxide would, likewise, yield a composition for which the volume contribution was higher than 65%.
	It is acknowledged that Huang et al. teach none of the claimed dispersant, phenolic antioxidant, and sulfur-based antioxidant.  On the other hand, Hu (i) is also directed to making thermally-conductive silicone compositions that will efficiently transfer heat away from electronic devices employed in 5G network construction [0002], and (ii) also describes the formulation of thermally-conducting, hydrosilylation-curable polysiloxane compositions that are differentiated from those claimed primarily only in that it doesn’t fairly disclose the particular combination of thermally-conductive fillers now required.  Relevant to the present discussion, among the other categories of material that may be added are antioxidant/stabilizer combinations of which a mixture of a phenolic antioxidant and thioester synergist would be exemplary [0060] and a wetter of which silicone polyethers is the first type identified.  The function of these categories of additive is well-established and, hence, their role within the compositions of Huang would be understood.  “It is prima facie obvious to add a known ingredient to a known composition for its known function.” In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
The favored embodiment of a phenolic antioxidant, Irganox 1010 [0061] complies with the structural description recited in claims 2, 3, and 15.
	Regarding claims 8 and 10, the thermal conductivity of the compositions summarized in [0165-0166] is nearly uniformly above 5.  It would be obvious to one of ordinary skill formulating similar compositions where a mixture of alumina, aluminum nitride, and magnesium oxide replaces alumina only to add quantities of the former, and in a ratio, that results in the realization of compositions exhibiting comparable thermal conductivity.
As for claim 11, whether or not a composition obtained by following the suggestions of Huang and Hu adheres to the maintenance rate limitation ostensibly depends on the simultaneous presence of the two antioxidants and the dispersant, and in certain quantities.  While it is conceded that the supporting references do not expressly advocate for a particular amount of the phenol- and organosulfur compounds, their role is understood and it is the Examiner’s position that, were the skilled artisan to optimize with an aim to identifying compositions demonstrating prolonged elevated temperature stability, an amount of each would be reached for which a corresponding maintenance rate would be realized.
	Regarding new claims 21 and 22, sulfide compounds are named among the different classes of sulfur-containing thiosynergist in [0060] and the skilled artisan will recognize a sulfide compound as one featuring a C-S-C residue, which may also be characterized as a thioether.
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	According to the Examiner’s mathematical determination, the amount of wetting agent advocated in [0064] of Hu would be considerably less than that embraced within the limitation of claims 23 and 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 16, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765